ROTHSCHILD, RONALD J., Associate Judge.
Aames Capital Corporation filed a complaint against Emma and Luk Kai to foreclose a mortgage. After Luk Kai passed away, Emma Kai filed a counterclaim and affirmative defenses. Following a non-jury trial, the trial court entered a final judgment in favor of Aames on the foreclosure claim and all of the counterclaims and affirmative defenses, except for a portion of -the, First Affirmative Defense, under which the trial court concluded that Aames was liable for a Federal Truth in Lending Act (TILA) violation and awarded Kai $1,000 in damagés. Kai timely appealed the final judgment. Aames timely cross-appealed.
We affirm as to all three issues raised by Kai on appeal. However, we reverse as to the issue raised by Aames on cross-appeal. We are unpersuaded by Kai’s argument, both on appeal and cross-appeal, regarding public official fees; we find that there is no technical violation of TILA. The public official fees were properly itemized and disclosed on the HUD-1 Settlement Statement. See Official Staff Commentary to 12 C.F.R. § 226.18(o). As such, we remand for the trial court to vacate Paragraph 18 of the Final Judgment in which the trial court found Aames liable for a technical violation of TILA regarding the disclosure of public official fees and Paragraph 34 awarding Kai damages of $1,000 for this technical violation.

Affirmed In Part, Reversed In Part.

POLEN and MAY, JJ., concur.